Citation Nr: 9928811	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-01 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for an ulcer disease.

3.  Evaluation of bilateral Achilles tendinitis, currently 
evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1981 to 
December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the RO 
that, among other things, denied claims of entitlement to 
service connection for pseudofolliculitis barbae and an ulcer 
disease.  The RO also granted a claim of entitlement to 
service connection for bilateral Achilles tendinitis and 
assigned a 10 percent evaluation, effective from the day 
following the veteran's separation from active military 
service.  The veteran was notified of these decisions by a 
letter in April 1997.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) recently held that an 
appeal from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.

The Board notes that the claim of service connection for an 
ulcer disease, which is addressed in the decision below, is 
limited to that of a chronic ulcer disease and does not 
encompass any other stomach disability.  In the veteran's 
substantive appeal, received in January 1998, he did raise 
the issue of entitlement to service connection for a stomach 
disability other than ulcer disease.  Therefore, since this 
issue has not yet been addressed by the RO, it is 
consequently referred to the RO for appropriate action.  

(The issue of an evaluation of service-connected bilateral 
Achilles tendinitis will be addressed in the REMAND that 
follows the decision below.)



FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that the veteran currently has pseudofolliculitis barbae.

2.  No competent medical evidence has been presented showing 
that an ulcer disease began during military service or may 
otherwise be attributed to the veteran's period of military 
service; peptic ulcer disease was not shown within a year of 
the veteran's separation from service.


CONCLUSION OF LAW

The claim of service connection for pseudofolliculitis barbae 
or an ulcer disease is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pseudofolliculitis Barbae

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  If a 
reasonable doubt arises regarding service origin, or any 
other point, it should be resolved in the veteran's favor.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.

In the present case, the Board finds that the veteran's claim 
of service connection for pseudofolliculitis barbae is not 
well grounded.  No competent medical evidence has been 
presented to show that he currently has such disorder.  His 
service medical records show that, from July 1981 to 
June 1983, he had received treatment for complaints of 
pseudofolliculitis barbae and pseudofolliculitis barbae was 
diagnosed.  However, subsequent service medical records, 
including an August 1996 separation examination report, are 
negative for any reference to pseudofolliculitis barbae.  
Moreover, three months after discharge from service, there 
was no medical evidence of the claimed disorder shown on any 
of the VA examinations conducted in February 1997.  VA 
outpatient treatment reports, dated from February to 
October 1997, also do not contain a diagnosis of 
pseudofolliculitis barbae.

The Board has taken into consideration the veteran's 
statements regarding his continued problems with 
pseudofolliculitis barbae, but no current diagnosis has been 
provided by one competent to do so.  In short, while the 
veteran is competent to provide information regarding the 
symptoms he currently experiences and has experienced since 
military service, he has not been shown competent to provide 
a medical diagnosis regarding current pseudofolliculitis 
barbae.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu, 
2 Vet. App. at 494-95.  Consequently, absent the presentation 
of competent medical evidence of current disability, the 
veteran's claim may not be considered well grounded and must 
be denied.  

Ulcer Disease

The veteran contends that he has an ulcer disease which had 
its onset in service.  For certain chronic diseases, such as 
a peptic ulcer, service incurrence or aggravation will be 
presumed when the disability is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  However, this presumption is a 
rebuttable one.  Id.  

In the present case, the veteran's service medical records 
show that, in February 1983 and December 1990, acute 
gastroenteritis was diagnosed.  The remaining records, 
including an August 1996 separation examination report, are 
negative for any complaints of, treatment for, or diagnosis 
of an ulcer disease.  Three months after discharge from 
service, at a February 1997 VA examination, the veteran gave 
a history of a sore spot in the upper abdomen for the 
previous two to three years.  Upper abdominal pain was 
diagnosed.  The examiner noted that the differentials of this 
upper abdominal pain included gastroesophageal reflux disease 
and/or peptic ulcer disease.  Upon further testing to rule 
out peptic ulcer disease, VA treatment records show that, in 
October 1997, an upper GI series was negative.

In short, no competent medical evidence has been presented to 
show that the veteran currently experiences any ulcer disease 
that is attributable to problems incurred in or aggravated by 
military service.  The Board has considered the veteran's 
written statements regarding the onset of an ulcer disease.  
Although he has expressed his opinion as to the etiology of 
the claimed disability, his lay opinion on this medical 
question does not suffice.  See Layno, 6 Vet. App. at 470; 
Grottveit, 5 Vet. App. at 92-93; Espiritu, 2 Vet. App. at 
494-95.  Consequently, absent the presentation of competent 
medical evidence showing a link between any post-service 
diagnosis and service, the veteran's claim may not be 
considered well grounded and must be denied.  Additionally, 
there is no basis in the evidence for finding that the 
veteran had peptic ulcer disease during the one-year 
presumptive period following his separation from service.  
38 C.F.R. §§ 3.307, 3.309.


ORDER

Service connection for pseudofolliculitis barbae or an ulcer 
disease is denied.


REMAND

Given the veteran's arguments that he experiences chronic 
pain and greater functional loss upon prolonged use of both 
ankles which affects his ability to perform his current job, 
further evidentiary development is required.  The medical 
evidence does not contain information relating to the rating 
of the veteran's bilateral Achilles tendinitis in light of 
38 C.F.R. §§ 4.40, 4.45 (1998).  The Court has held that, 
when evaluating joints on the basis of limited motion, VA has 
a duty to determine whether the joint in question exhibits 
weakened movement, excess fatigability, incoordination, or 
other functional loss, and whether pain limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  (This is especially 
important where, as here, the RO has evaluated the veteran's 
disability in accordance with 38 C.F.R. § 4.71a, Diagnostic 
Code 5024 which requires analysis of limitation of motion of 
any joint affected by the service-connected disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.)  The Court has 
indicated that these determinations should be made by an 
examiner and should be portrayed by the examiner in terms of 
the additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  DeLuca, supra.

The Board finds that the February 1997 VA examination is 
inadequate for rating purposes because the examiner did not 
provide all of the data needed to evaluate the veteran's 
bilateral Achilles tendinitis under the guidelines of DeLuca.  
The full extent of impairment, especially with repeated or 
prolonged use, is not clear from the report of that 
examination.  Therefore, a remand is required for a new 
examination.


Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment for bilateral 
Achilles tendinitis since December 1996 
that has not already been made part of 
the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1998).

2.  The RO should then schedule the 
veteran for a VA orthopedic examination.  
The claims folder, along with all 
additional evidence obtained pursuant to 
the request above, should be made 
available to the examiner for review.  
The rationale for the examiner's opinions 
should be explained in detail.  The 
examiner should make all findings 
necessary to determine the current 
severity of the veteran's service-
connected bilateral Achilles tendinitis.  
See DeLuca, supra.  Any indicated studies 
should be accomplished.  The examiner 
should record the range of motion 
observed on clinical evaluation for each 
ankle.  Any pain with motion should be 
noted.  The examiner should indicate 
whether either ankle exhibits weakened 
movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
these problems to additional loss in 
range of motion (beyond that which is 
demonstrated clinically).  If these 
determinations cannot be made, the 
examiner should so indicate.  If the 
veteran is examined at a point of maximum 
debility, this should be noted.  The 
examiner should also specify the extent, 
if any, to which pain, evidenced by the 
physical behavior of the 

veteran, results in functional loss and 
whether there is adequate pathology to 
support the level of each of the 
veteran's subjective complaints.

3.  In re-adjudicating the rating claim, 
the RO should consider whether "staged" 
ratings are appropriate.  Fenderson, 
supra.  If any benefit sought is denied, 
a SSOC should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in December 1997.  38 C.F.R. 
§ 19.31 (1998).  If the veteran does not 
appear for the examination, without good 
cause, the SSOC should include a 
reference to the provisions of 38 C.F.R. 
§ 3.655 (1998).

After the appellant has been given an opportunity to respond 
to the SSOC, the claims folder should be returned to this 
Board for further appellate review.  No action is required of 
the appellant until he receives further notice.  The purpose 
of this remand is to comply with governing adjudicative 
procedures and obtain clarifying evidence.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issue.  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals







